DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gatzemeyer et al. (USPN 8225449).
Gatzemeyer teaches an oral care system comprising an oral care implement comprising a handle (126) extending from a proximal end to a distal end.  The handle has a cavity at the proximal end.  There is a head (124) coupled to the distal end of the handle.  There is a smart device (140) alterable between an assembled position (figure 1) whereby the smart device is at least partially located within the cavity of the handle and it coupled to the oral care implement and a disassembled position (figure 3) whereby the smart device is detached from the oral care implement. 

With regards to claim 3, the smart device is a separate structure from the oral care implement (figure 3).
With regards to claim 4, in an assembled position a first portion of the smart device is disposed within the cavity of the handle and a second portion of the smart device extends through the opening and protrudes from the proximal end of the handle (figure 1).
With regards to claim 5, the smart device comprises a power source (154) and electrical components coupled to the power source (Bluetooth, col. 5, lines 18-22).
With regards to claim 8, the smart device extends from a first end to a second end along a longitudinal axis, and the first end is configured to fit through the opening in the proximal end of the handle and the second end is prevented from fitting through the opening in the proximal end of the handle (the second end is much larger and therefore will not fit within the opening in the handle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 9-10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatzemeyer (‘449) in view of Zhenghong (CN 104257435).
Gatzemeyer teaches all the essential elements of the claimed invention as stated above in the claims.  The reference also teaches that the oral care implement is a manual toothbrush (figure 1) with tooth cleaning elements (127) (claim 14), wherein the smart device is alterable between an assembled position (figure 1) whereby the smart device is at least partially located within the cavity of the handle and it coupled to the oral care implement and a disassembled position (figure 3) whereby the smart device is detached from the oral care implement (claim 18). Gatzemeyer also teaches a Bluetooth transmitter (col. 5, lines 18-22) to transmit information to an electronic device (claims 10, 14, 17).
The reference however fails to teach electronic sensors such as an accelerometer (claims 6, 7, 12, 16, 17).  Gatzemeyer also fails to teach that when assembled the smart device can communicate data such as position, orientation or movement of the oral care implement (claims 9, 1, 173) via a sensor (claims 10, 14, 17).   
Zhenghong teaches a toothbrush with an acceleration sensor and a Bluetooth transmitter (abstract).  The acceleration sensor collects data related to movement of the oral care implement (speed and position) for health management (abstract) and transmits it to an electronic device via Bluetooth (abstract).  
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatzemeyer (‘449).
Gatzemeyer teaches all the essential elements of the claimed invention however fails to teach that the smart device is coupled to the handle via a threaded engagement.  Gatzemeyer currently teaches a friction fit connection however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment means to be a threaded fit since both attachments means are well known in the art and could be used interchangeably.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723